Order filed December 10, 2019




                                      In The

                     Fourteenth Court of Appeals
                                    ____________

                              NO. 14-19-00454-CV
                                    ____________

                           LAURA JONES, Appellant

                                        V.

                   AMH 2015-1 BORROWER LLC, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1131440

                                    ORDER

      Appellant’s brief was due October 24, 2019. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before January 10, 2020,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                       PER CURIAM
Panel Consists of Chief Justice Frost and Justices Christopher and Bourliot.